 In the Matter of WESTERN PIPE AND STEEL COMPANY OF CALIFORNIAandINTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS,WELDERS AND HELPERS OF AMERICA, A. F. OF L.In the Matter of WESTERNPIPE AND STEEL COMPANY OF CALIFORNIAandSTEELWORKERS ORGANIZING COMMITTEECases Nos. R-1568 and R-1569, respectivelyAMENDMENT TO DIRECTION OF ELECTIONSDecember 19, 1939On November 20, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding,'. the elections to be held not later thanthirty (30) days from the date of the Direction, under the directionand supervision of the Regional Director for the Twentieth Region(San Francisco, California).The Board hereby amends the Direction of Elections by strikingtherefrom the words "but not later than thirty (30) days from thedate of this Direction of Elections" and substituting therefor thewords "but not later than sixty (60) days from the date of thisDirection of Elections."117 N. L.R. B. 942.18 N. L.R. B., No. 66.476